Case 4:19-cv-00066-ALM Document 103 Filed 12/01/20 Page 1 of 7 PageID #: 3159




                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 SPORTSPOWER, LTD.                              §
      Plaintiff/Counterclaim Defendant,         §
                                                §
 v.                                             §    Civil Action No. 4:19-cv-66
                                                §    Judge Mazzant
 CROWNTEC FITNESS MFG. LTD., et al.,            §
     Defendants/Counterclaimants.               §

                        MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Sportspower’s Motion for Leave to Amend Complaint

(Dkt. #74). Having considered the Motion and relevant pleadings, the Court finds the Motion

should be GRANTED.

                                      BACKGROUND

       The deadline for Plaintiff Sportspower Ltd. (“Sportpower”) to file amended pleadings was

December 19, 2019 (Dkt. #19). Around this time, the parties scheduled depositions for March

and/or April 2020. Depositions were delayed by COVID-19. The parties then disputed whether

Sportspower could depose Crowntec Fitness Mfg. Ltd.’s (“Crowntec”) trademark attorney, Jay

Hines. On August 20, 2020, the Court ordered Sportspower to proceed with Mr. Hines’ deposition

(Dkt. #79). On September 24, 2020, Sportspower deposed Mr. Hines. Mr. Hines testified that he

lacked personal knowledge of certain facts underlying Sportspower’s trademark application (Dkt.

#74 at Exhibit 2).

       On October 16, 2020, Sportspower moved to amend the Scheduling Order and for leave to

amend its complaint considering Mr. Hines’ testimony (Dkt. #74). On November 3, 2020,

Crowntec responded (Dkt. #84). On November 10, 2020, Sportspower replied (Dkt. #93).
Case 4:19-cv-00066-ALM Document 103 Filed 12/01/20 Page 2 of 7 PageID #: 3160




                                      LEGAL STANDARD

       “When a trial court imposes a scheduling order, Federal Rules of Civil Procedure 15 and

16 operate together to govern the amendment of pleadings.” Tex. Indigenous Council v. Simpkins,

544 F. App’x. 418, 420 (5th Cir. 2013). Rule 15(a) governs a party’s request to amend its pleading

before a scheduling order’s deadline to amend passes. See id. Rule 16(b)(4) governs a party’s

request to amend its pleading after the deadline to amend passes. Sapp v. Mem’l Hermann

Healthcare Sys., 406 F. App’x. 866, 868 (5th Cir. 2010) (citing S&W Enters., L.L.C. v. SouthTrust

Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003)).

       Rule 15(a) provides that a party may amend its pleading once without seeking leave of

court or the consent of the adverse party at any time before a responsive pleading is served. After

a responsive pleading is served, “a party may amend only with the opposing party’s written consent

or the court’s leave.” Id. Rule 15(a) instructs the court to “freely give leave when justice so

requires.” Id. The rule “‘evinces a bias in favor of granting leave to amend.’” Jones v. Robinson

Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005) (quoting Lyn–Lea Travel Corp. v. Am. Airlines,

Inc., 283 F.3d 282, 286 (5th Cir. 2002)). But leave to amend “is not automatic.” Matagorda

Ventures, Inc. v. Travelers Lloyds Ins. Co., 203 F. Supp. 2d 704, 718 (S.D. Tex. 2000) (citing

Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)). Whether to grant leave to

amend “lies within the sound discretion of the district court.” Little v. Liquid Air Corp., 952 F.2d

841, 845–46 (5th Cir. 1992). A district court reviewing a motion to amend pleadings under

Rule 15(a) considers five factors: (1) undue delay; (2) bad faith or dilatory motive; (3) repeated

failure to cure deficiencies by previous amendments; (4) undue prejudice to the opposing party;

and (5) futility of amendment. Smith v. EMC, 393 F.3d 590, 595 (5th Cir. 2004) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962)).



                                                 2
Case 4:19-cv-00066-ALM Document 103 Filed 12/01/20 Page 3 of 7 PageID #: 3161




       Rule 16(b)(4) provides that the Court’s scheduling order “may be modified only for good

cause and with the judge’s consent.” See Agredano v. State Farm Lloyds, No. 5:15-CV-1067-

DAE, 2017 WL 5203046, at *1 (W.D. Tex. July 26, 2017) (citing E.E.O.C. v. Serv. Temps Inc.,

679 F.3d 323, 333–34 (5th Cir. 2012)) (stating, “a party seeking leave to amend its pleadings after

a deadline has passed must demonstrate good cause for needing an extension.”). “The good cause

standard requires the ‘party seeking relief to show that the deadlines cannot reasonably be met

despite the diligence of the party needing the extension.’” S&W Enters., L.L.C., 315 F.3d at 535

(quoting 6A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1522.1

(2d ed. 1990)). In determining whether good cause exists, courts consider a four-part test: “(1) the

explanation for the failure to [timely move for leave to amend]; (2) the importance of the

[amendment]; (3) potential prejudice in allowing the [amendment]; and (4) the availability of a

continuance to cure such prejudice.” Id. (quoting Reliance Ins. Co. v. La. Land & Expl. Co., 110

F.3d 253, 257 (5th Cir. 1997)). Only after the movant demonstrates cause under Rule 16(b)(4)

does “the more liberal standard of Rule 15(a)” apply to a party’s request for leave to amend. Id.

                                           ANALYSIS

       The Court finds good cause exists for Sportspower to amend its complaint.

   1. The explanation for the failure to timely move for leave to amend

       Sportspower’s delay is reasonable considering the nature of the proposed amendments and

that intervening events contributed to the delay.

       The delay is reasonable because Sportspower seeks to add factual allegations that surfaced

after deposing Mr. Hines, which could not have been predicted. On September 24, 2020, Mr.

Hines testified he lacked personal knowledge of certain underlying facts of the contested trademark

application, despite submitting a signed declaration with the application asserting personal



                                                    3
Case 4:19-cv-00066-ALM Document 103 Filed 12/01/20 Page 4 of 7 PageID #: 3162




knowledge. Sportspower seeks to use this testimony to argue the contested trademark should be

cancelled for the false declaration, as well as for being confusingly similar to Sportspower’s

trademark. Sportspower could not have amended its complaint earlier to include these allegations

because they hinge on Mr. Hines’ subjective knowledge, which could not have been known before

his deposition. While Sportspower would have easily been able to amend its pleadings if it had

deposed Mr. Hines sooner, its failure to do so is not fatal. It is unreasonable to fault Sportspower

for not scheduling Mr. Hines’ deposition earlier when there was no indication that Sportspower

should have suspected Mr. Hines’ signed declaration.

       The delay is also understandable in the context of global events and this litigation. On

January 30, 2019, Sportspower sued Crowntec for trademark infringement and unfair competition.

Discovery commenced. The deadline to amend pleadings came and went in December 2019.

Somewhere around this time, the parties proposed scheduling depositions in March or April 2020.

Global events understandably delayed the depositions, as Defendants are in Taiwan. Mr. Hines’

deposition was further delayed when Crowntec asserted attorney-client privilege. On August 20,

2020, the Court ordered Mr. Hines’ deposition to proceed. Thus, Sportspower could not have

taken Mr. Hines’ deposition between March 2020 and September 2020 because of the pandemic

and the discovery dispute.

       By its very name, discovery uncovers previously unknown facts. Sometimes, those facts

surface after the deadline to amend pleadings. Back in December 2019, Sportspower could not

have reasonably foreseen Mr. Hines’ testimony, or the intervening events that would ultimately

delay it. While the facts surfaced after the deadline to amend, the delay is understandable.




                                                 4
Case 4:19-cv-00066-ALM Document 103 Filed 12/01/20 Page 5 of 7 PageID #: 3163




   2. The importance of the amendment

       Sportspower’s amendment is important because it goes to the heart of the case—whether

Crowntec has a valid trademark registration.         Mr. Hines testified that he had no personal

knowledge of the contested mark being used on goods claimed in the trademark application,

despite submitting a signed declaration that the application was based on personal knowledge.

Trademark examiners rely on applicants to provide true and correct information. A reasonable

factfinder could conclude that the contested trademark should not have been registered in its

current form based on Mr. Hines’ testimony. See 15 U.S.C. §1120. In this way, Sportspower’s

amendment is a different strain of its existing argument to cancel the trademark registration and is

therefore important.

   3. The potential prejudice in allowing the amendment

       Crowntec will be somewhat prejudiced by the late amendment. Sportspower’s amendment

introduces a new theory regarding the validity of the trademark registration based on Mr. Hines’

declaration. This compels Crowntec to pivot and rebut the allegations. But Crowntec is not caught

entirely off-guard, as it had access to Mr. Hines’ personal knowledge long before his deposition.

Once Sportspower sued for trademark infringement, it was prudent for Crowntec to inspect its

trademark registration for weakness. This would include inspecting Mr. Hines’ declaration, such

as whether the mark was actually used in all the ways the application claimed. Crowntec knew

Sportspower sought to depose Mr. Hines for at least ten months before his actual deposition

because the parties had tentatively scheduled his deposition for March or April 2020. In a case

focused on trademark validity, Crowntec could or should have known this information would come

to light with Mr. Hines’ deposition. Thus, while there is undoubtedly some prejudice because it is

a new theory for cancelling Crowntec’s registration, it is not an undue burden.



                                                 5
Case 4:19-cv-00066-ALM Document 103 Filed 12/01/20 Page 6 of 7 PageID #: 3164




       Crowntec raises several counterarguments which, while thoughtful, are ultimately

unpersuasive. First, Crowntec argues the proposed amendments would potentially taint the jury

against Crowntec. This argument wrongly assumes the jury will be biased and closedminded.

Crowntec may address its concerns through careful voir dire, presenting counter evidence, raising

objections, and making a persuasive closing argument. Second, Crowntec argues prejudice

because it is no longer able to move to dismiss the amendments or for summary judgment on them.

But given Mr. Hines’ testimony and Sportspower’s proposed amendments, this is not a practical

concern for Crowntec. Sportspower’s amendments do not pose a 12(b)(6) issue because it

sufficiently pleads a claim for relief. Likewise, Sportspower’s amendments would not be removed

in summary judgment because there is a genuine dispute of material fact.

       Crowntec’s cited cases are distinguishable because they involve plaintiffs seeking leave

under quite different circumstances than Sportspower. See Broussard v. Oryx Energy Co., 110 F.

Supp. 2d 532, 540 (E.D. Tex. 2000) (denying leave to amend where plaintiff sought to amend

complaint a mere three weeks before jury selection); Overseas Inns S.A. P.A. v. United States, 911

F.2d 1146, 1151 (5th Cir. 1990) (denying leave to amend where plaintiff waited two and a half

years after suing and two years after defendant filed summary judgment); Matter of Southmark

Corp., 88 F.3d 311, 315 (5th Cir. 1996) (denying leave to amend where plaintiff could have

included proposed amendments with original complaint). Unlike these cases, Sportspower seeks

to amend months before the proposed trial date, promptly after uncovering unforeseeable facts,

and it could not have included these allegations in its original or amended Complaint. Thus, while

Crowntec will be prejudiced by this amendment, it is prejudiced like any defendant would be by a

new theory.




                                                6
    Case 4:19-cv-00066-ALM Document 103 Filed 12/01/20 Page 7 of 7 PageID #: 3165




       4. The availability of a continuance to cure such prejudice

           Crowntec may cure this prejudice. The pretrial conference is currently scheduled for

    February 8, 2021, some months away. This Court previously stated it would “allow the parties to

    conduct discovery up to and during trial” and so Crowntec may continue discovery (Dkt. #32). As

    Mr. Hines’ testimony revealed facts that Crowntec reasonably should have uncovered before his

    deposition, Crowntec is not caught flat-footed by Sportspower’s Motion. Crowntec’s assertion

    that it has no opportunity to respond to this new theory is incorrect, as Crowntec has the time and

    resources to craft a persuasive response at trial. Accordingly, the Court finds that the factors weigh

    in favor of granting Sportspower leave to amend its complaint.

.                                             CONCLUSION

           It is therefore ORDERED that Plaintiff Sportspower’s Motion for Leave to Amend

    Complaint (Dkt. #74) is hereby GRANTED, and Plaintiff’s Third Amended Complaint (Dkt. #75)

    is deemed filed.

        SIGNED this 1st day of December, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                      7
